Citation Nr: 0720245	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-13 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to a service-connected bilateral knee 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from July 1948 to December 1956.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which, in part, denied the veteran's 
secondary service connection claim for a low back disorder.

Issues not on appeal

In an October 2004 rating decision, the RO granted the 
veteran a temporary total disability rating for his service-
connected right knee disorder and increased the service-
connected right knee rating to 30 percent disabling 
thereafter.  The RO did the same for the veteran's service-
connected left knee disorder in an October 2005 rating 
decision, along with granting special monthly compensation 
for being housebound and denying service connection for 
bilateral numbness of the legs. 

To the Board's knowledge, the veteran has not disagreed with 
those decisions, and they are therefore not in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDING OF FACT

The competent medical evidence of record does not indicate 
that a medical nexus exists between the veteran's service-
connected bilateral knee disorder and his currently diagnosed 
low back disability.


CONCLUSION OF LAW

A low back disorder is not proximately due to nor is the 
result of the veteran's service-connected bilateral knee 
disorder.  38 C.F.R. §3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks secondary service connection for a low back 
disorder.
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated March 12, 2003 including evidence "your 
service-connected condition caused or aggravated 
(accelerated) your claimed condition beyond its normal 
progression."  

Crucially, the AMC informed the veteran of VA's duty to 
assist him in the development of his claim in the above-
referenced March 2003 letter, whereby the veteran was advised 
of the provisions relating to the VCAA.  Specifically, the 
veteran was advised in the March 2003 letter that VA would 
assist him with obtaining relevant records such as "medical 
records, employment records, or records from other Federal 
agencies."  With respect to private treatment records, 
included with the March 2003 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information, 
and the letter asked that the veteran complete such so that 
the RO could obtain private records on his behalf.  The 
veteran was also advised in the letter that VA would provide 
him with a medical examination if necessary to make a 
decision on his claim.

The March 2003 letter further emphasized: "You must give us 
enough information about these records so that we can request 
them from the agency or person who has them.  It's still your 
responsibility to support your claim with appropriate 
evidence." 

Finally, the Board notes that the March 2003 VCAA letter 
specifically requested that the veteran: "Tell us about any 
additional information or evidence that you want us to try to 
get for you.  Send us the evidence we need as soon as 
possible."  This complies with the requirements of 38 C.F.R. 
§ 3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO. 

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status [not at issue here]; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective 
date.  Because a service connection claim is comprised of 
five elements, the Court further held that the notice 
requirements of section 5103(a) apply generally to all five 
elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in a letter from the RO dated March 20, 2006 letter, 
which detailed the evidence considered in determining a 
disability rating, including "nature and symptoms of the 
condition; severity and duration of the symptoms; and impact 
of the condition and symptoms on employment."  The veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to a disability rating, such as on-
going treatment records, recent Social Security 
determinations and statements from employers as to job 
performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of 
service connection for the veteran's claimed low back 
disorder.  In other words, any lack advisement as to those 
two elements is meaningless, because a disability rating and 
effective date were not assigned.  The veteran's claim of 
entitlement to service connection was denied based on 
elements (2), existence of a disability, and (3), connection 
between the veteran's service and the claimed disability.  As 
explained above, he has received proper VCAA notice as to her 
obligations, and those of VA, with respect to those crucial 
elements.  Because as discussed below the Board is denying 
the veteran's claim, elements (4) and (5) remain moot.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained reports of VA and private 
treatment of the veteran.  Additionally, the veteran was 
afforded a VA medical examination in April 2003.  The report 
of this examination reflects that the examiner reviewed the 
veteran's past medical history, recorded his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnoses and opinions.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

Analysis

The veteran seeks service connection for a low back disorder, 
which he contends is related to his service-connected 
bilateral knee disabilities.  

The Board initially notes that the veteran has not claimed 
that his low back condition is a direct result of his 
military service.  Instead, he contends that the claimed 
condition is secondary to service-connected bilateral knee 
disorder.  
See, e.g., the April 14, 2004 notice of disagreement.  

As noted above, in order to establish service connection for 
a claimed disability on a secondary basis, there must be (1) 
medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra. 

With respect to Wallin element (1), medical evidence of a 
current disability, the April 2003 VA examiner diagnosed the 
veteran with degenerative joint disease of the lumbosacral 
spine.  Accordingly, Wallin element (1) is satisfied.

With respect to Wallin element (2), a service-connected 
disability, the veteran is currently service connected for 
right and left knee disorders, including severe 
osteoarthrosis of the bilateral knees.  Wallin element (2) is 
accordingly satisfied.  [The Board observes in passing that 
the veteran is also service-connected for scars of the lower 
lip and chin; however, his contentions only concern the 
service-connected bilateral knee disorder.]

With respect to crucial Wallin element (3), the question 
presented, i.e. the relationship, if any, between the 
veteran's claimed disabilities and her service-connected 
bilateral knee disorder, is essentially medical in nature.  
The Board is prohibited from exercising its own independent 
judgment to resolve medical questions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board will 
address each claim separately with respect to Wallin element 
(3).

In the instant case, the April 2003 VA examiner found that 
the veteran's low back disorder does not have any 
relationship to his service-connected bilateral knee 
disability.  Specifically, the April 2003 VA examiner stated: 
"It is my medical opinion that [the veteran's] lumbar spinal 
pain is indeed secondary to his altered gait, but I believe 
this [altered gait] is secondary to his right ankle deformity 
that occurred in the 1960s from a motor vehicle accident."  

The claims folder contains no competent medical evidence 
which is contrary to the findings of the April 2003 VA 
examiner.  To the extent that the veteran himself believes 
that there is a medical nexus between his current low back 
problems and his service-connected knee disorder, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 
3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  
  
The veteran's representative argues that the April 2003 VA 
examiner's opinion was faulty, in that the examiner provided 
no rationale for his opinion.  See the April 30, 2007 
Appellant's Brief.  However, the April 2003 VA examiner in 
fact provided a rationale for his findings, namely that a 
post-service motor vehicle accident resulted in a right ankle 
fracture, which caused an altered gait which eventually led 
to the veteran's current low back disorder.  The examiner 
discounted the knee disability as a cause for the altered 
gait.  This conclusion was obviously based on a review of the 
veteran's medical history.  See, e.g., the report of a July-
August 1983 hospitalization, in which it was stated "since 
[1952] the patient has been without significant knee problems 
until approximately ten days prior to this admission."  

As has been described in the VCAA section above, the veteran 
has been accorded ample opportunity to secure and present 
medical nexus evidence in his favor.  If he felt the April 
2003 opinion was wrong, he could have submitted a medical 
nexus opinion in his favor; he did not do so.  See 
38 U.S.C.A. § 5107(a) [it is the claimant's responsibility to 
support a claim for VA benefits].

Accordingly, Wallin element (3) has not been met, and the 
claim fails on this basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
a low back disorder on a secondary basis, contrary to the 
assertions of the veteran and his representative.  
The benefit sought on appeal is accordingly denied.

Additional comments

The Board notes that the veteran's representative argued in a 
June 9, 2006 statement that the veteran's claim should be 
granted predicated on aggravation, or that a VA examination 
should be obtained to address aggravation.  See Allen v. 
Brown, 
7 Vet. App. 439 (1995).  

In this case, the record already contains a nexus opinion 
regarding the veteran's secondary service connection claim.  
This opinion does not even hint that aggravation of the low 
back disability by the service-connected knee disabilities is 
a matter to be considered.  Nor does anything else in the 
record so suggest.  If the veteran or his representative in 
fact are contending that this is an Allen-type aggravation 
case, it was incumbent upon them to submit medical or other 
evidence which at the very least suggests that such theory 
may be worthy of development. See 38 U.S.C.A. § 5107(a), 
supra.

In short, the Board declines to remand this case for yet 
another medical opinion.  See McQueen v. West, 13 Vet. App. 
237 (1999) [holding that the Board did not commit error when 
it did not remand for an opinion regarding aggravation in a 
secondary service connection claims when nexus opinions 
regarding secondary service connection were already of 
record]. 


ORDER

Service connection for a low back disorder, claimed as 
secondary to a service-connected bilateral knee disorder, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


